ARNOLD, Circuit Judge,
concurring in part and dissenting in part.
I concur in Parts I, III, and IV of the Court’s opinion, but as to Part II, I respectfully dissent.
Although this is by no means a case of actual bias on the part of the trial judge, my review of the record constrains me to conclude that his repeated remarks in the *1148presence of the jury, culminating in a reference to his “helping the Government to try its case” prevented the defendants from having their guilt or innocence determined in a proceeding free from a fatal appearance of unfairness. I would therefore, in the exercise of our supervisory power over the administration of criminal justice in this Circuit, reverse the judgments of conviction and remand these cases for a new trial.
As the Court notes, the District Court believed that counsel for the United States needed help. On several occasions the Court intervened in order to assist counsel with his examination or suggest that a certain objection be made. All of the intervention, to be sure, was not directed at helping government counsel, but a great deal of it was.
Matters came to a head on Monday, December 15, 1980, the sixth day of trial. That morning, government counsel of his own accord corrected a statement he had made earlier to the effect that Izquierdo’s fingerprints had been found on a certain lease application. Counsel for Izquierdo moved for a mistrial. The District Court (properly) found that the prosecutor’s error had been unintentional. When Izquierdo’s lawyer then attempted to press his motion, the court interrupted him (Tr. 974):
THE COURT: Hey, there’s one lawyer up here who I wanted them to get some help for, and they won’t send him any.
MR. RESNICK: Well, that’s not my fault.
THE COURT: And he’s just about overwhelmed.
Now, Jurors, there is no fingerprint of Mr. Izquierdo on that thing.
Mr. Schermer made a mistake.
So I think you can put that out of your mind, can’t you, Jurors?
(Jurors nod their heads affirmatively.)
THE COURT: The motion for mistrial is denied.
The jury is to disregard that.
It didn’t happen.
It was a mistake.
Later that day, during a conference in chambers, the defense moved for a mistrial, this time on the ground that, because of the court’s remarks earlier that day, “they’re [the jury] going to feel sorry for this guy [the Assistant United States Attorney], and as a result it’s going to redound to our prejudice” (Tr. 1022-23). The court denied the motion, observing (Tr. 1025-26):
I am not letting Schermer make mistakes. He’s tried to make several of them, and I just must concede that I have straightened him out.
And I asked U. S. Attorney Tom Berg to send somebody up here to help him, and Berg wouldn’t do it.
But the statement I made to the jury about this man being overwhelmed was unfortunate — but I am going to straighten that out for you.
And I will straighten them out on the one mistake which I made, which was to say that Schermer was overwhelmed; and — even though it’s true — I will straighten it out.
The jurors then returned to the courtroom, and the following took place (Tr. 1026-27):
THE COURT: Ladies and Gentlemen of the jury, I should tell you something.
I made a mistake, and it really probably isn’t even factually true.
When Mr. Schermer made that mistake where he said the wrong fingerprints were on the exhibit — he said the fingerprints were from a room that was rented over there, whereas in reality the fingerprints were in what he claims is a drug book — do you remember that?
(The jurors nod affirmatively.)
THE COURT: —that was a mistake he made.
I made a mistake, too, in trying to get this in perspective and set up so that you would understand it, and I said, “Well, Schermer’s busy and he’s overwhelmed.”
Well, he is not overwhelmed.
He represents the Government; and if the Government can’t send enough people up here to do their case right, then they deserve to lose if — by so doing — they don’t get the evidence in and make mistakes and mess up the case.
*1149So don’t go feeling sorry for Schermer. He’s tried dozens of cases for the Federal Department of Justice, criminal income-tax cases, he’s tried narcotics cases, he’s done all kinds of things, and he has wonderful credentials.
Sometimes I make him do it my way, but don’t go feeling sorry for him.
And I’m sorry I said that.
He is not overwhelmed.
He is a tiger.
Go ahead.
MR. SCHERMER: Thank you, Your Honor.
As the Court notes, the remark about counsel’s being “a tiger” could not have been taken seriously. The Court holds that this admonition to the jury was adequate, but I respectfully disagree. The admonition was clearly facetious', and I cannot believe that the jurors really thought that the District Court believed the Assistant United States Attorney was “a tiger.” Rather, the jury almost certainly got the impression that the District Court was adhering to its opinion, earlier expressed in their presence, that counsel for the Government was “overwhelmed.”
A few minutes later, the court again interrupted government counsel, this time to keep him from what would apparently have been a breach of an agreement about the proper scope of a witness’s examination. The judge instructed counsel as to how to proceed, addressed the witness directly himself, and then stated to the jury: “Now I hope you don’t object to my helping the Government to try its case, Ladies and Gentlemen, and Counsel . . . (Tr. 1029).
While it is a judge’s privilege and duty to take an active part in the trial where necessary to clarify evidence and assist the jury, a judge must studiously avoid one-sidedness. See Quercia v. United States, 289 U.S. 466, 470, 53 S.Ct. 698, 699, 77 L.Ed. 1321 (1933). In the case at hand the jury could well have inferred that the judge was siding with the government. While he undoubtedly thought that by aiding and correcting the government attorney, he was merely redressing the balance between several reputable defense lawyers and one “overwhelmed” government attorney, the obvious effects were 1) to place the defense at a disadvantage in the eyes of the jury by casting the prosecutor in the role of an underdog, United States v. Haley, 452 F.2d 391, 396 n.2 (8th Cir. 1971), cert. denied, 405 U.S. 978, 92 S.Ct. 1205, 31 L.Ed.2d 253 (1972); United States v. Guglielmini, 384 F.2d 602 (2d Cir. 1967), and 2) to suggest to the jury that he favored the government’s position.1
A few improper comments are not necessarily enough to require reversal. United States v. Porter, 441 F.2d 1204 (8th Cir.), cert. denied, 404 U.S. 911, 92 S.Ct. 238, 30 L.Ed.2d 184 (1971). Each case must turn on its own circumstances. Here, the judge injected himself into the trial throughout the entire proceeding. Chief Justice Hughes observed in Quercia v. United States, supra, 289 U.S. at 470, 53 S.Ct. at 699, that a judge’s
privilege of comment in order to give appropriate assistance to the jury is too important to be left without safeguards against abuses. The influence of the trial judge on the jury “is necessarily and properly of great weight” and “his lightest word or intimation is receiving with deference, and may prove controlling.” . . . Starr v. United States, 153 U.S. 614, 626, 14 S.Ct. 919, 923, 38 L.Ed. 841.
This record leaves me with the firm impression that as a result of the trial judge’s comments the defendants did not receive a fair trial. I would therefore reverse and remand for a new trial.2 See Agee v. Lofton, 287 F.2d 709 (8th Cir. 1961) (per curiam).
*1150I recognize that these are matters of judgment and degree, as to which reasonable judges may and do differ. The case against defendants was strong, and I agree that the Court has properly rejected the other points urged for reversal. My thoughts about this case, however, keep turning to the same point: that in a civilized system of justice, few if any values are more important than fairness, and the appearance of fairness, in judges. Because my review of the entire record has convinced me that the conduct of this trial fell below the Plimsoll line3 of fairness and the appearance of fairness, I respectfully dissent in part.

. The trial judge had told the jury panel during voir dire that he had served as United States Attorney (Tr. 7).


. What was said in Egan v. United States, 287 F. 958, 971 (D.C.Cir.1923), is apt here: “While there is perhaps no single instance involving error so prejudicial as to warrant reversal, we are convinced that, considered as a whole, the rights of defendant were so prejudiced [by the judge’s demeanor] as to deprive him of that fair and impartial trial which the Constitution and the law of the land accords to every citizen accused of the commission of crime.”


. See Fikes v. Alabama, 352 U.S. 191, 198, 199, 77 S.Ct. 281, 285-286, 1 L.Ed.2d 246 (1957) (Frankfurter, J., joined by Brennan, J., concurring).